DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites obtaining a representation, receiving sensor data, deterring an object from the sensor data, making a determination, and updating a driving plan, which are abstract ideas that can be performed within the human mind.  A human can receive data, detect information, such as objects, from the data, determine locations of objects from the data, and create (or update) a plan based on the determined information. This judicial exception is not integrated into a practical application because there are no additional limitations or elements beyond the abstract idea.  The abstract idea is generically linked to a technologically field, i.e., autonomous vehicles, but this is a generic linking, such as intended use in the preamble, and does not result in a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements within the claim scope.  There are references to additional elements, such as sensors on a vehicle, but only the data is received.  The actual sensors are not required within the scope of the claim.  
Claim(s) 2-18 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  The dependent claims add details about the abstract limitations or further determining steps that can also be performed within the human mind.  Therefore, these claims do not add a practical application or significantly more beyond the abstract idea.  
Similar to claim 1, claims 19 and 20 are directed to the abstract idea of obtaining and determining information that can be performed within the human mind.  The additional elements of computers and computer-readable media (claim 19) and computer-readable media (claim 20) do not add significantly more because these elements are generic computer components recited at a high level on which the abstract idea is implemented on.  Merely implementing an abstract idea on a generic computer does result in significantly more.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008282097 to Ninomiya et al. in view of “Probabilistic Surfel Fusion for Dense LiDAR Mapping” to Park et al.
As per claim 1, Ninomiya discloses a computer-implemented method for controlling an autonomous vehicle comprising (Ninomiya; At least the abstract):
obtaining a three-dimensional representation of a real-world environment (Ninomiya; At least paragraph(s) 12 and 34) 
Ninomiya does not explicitly disclose the representation comprising a plurality of surfels, wherein each of the surfels corresponds to a respective point of plurality of points in a three-dimensional space of the real-world environment;
However, the above features are taught by Park (Park; At least paragraph(s) the abstract and introduction).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Park into the invention of Ninomiya with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using surfels with the LiDAR data provides at least increased map resolution as discussed in at least the introduction of Park.  
receiving input sensor data from multiple sensors installed on the autonomous vehicle;
detecting an animate object from the input sensor data (Ninomiya; At least paragraph(s) 12 and 41);
determining, from the input sensor data and the three-dimensional representation, that the animate object is located on an opposite side of a barrier relative to the autonomous vehicle (Ninomiya; At least paragraph(s) 52-54, 62, 69, and 70); and
updating a driving plan based on determining that the animate object is located on the opposite side of the barrier (Ninomiya; At least 73, 74, 91-98, and 106).
As per claim 2, Ninomiya discloses comprising computing a height of the barrier using one or more of surfels in the plurality of surfels, wherein updating the driving plan comprises updating the driving plan based on the height of the barrier (Ninomiya; At least paragraph(s) 52).
As per claim 3, Ninomiya discloses wherein updating the driving plan comprises: determining that the height of the barrier meets a threshold height; and in response, maintaining a speed of the autonomous vehicle (Ninomiya; At least paragraph(s) 52, 53, 70, 71, and 73).
As per claim 4, Ninomiya discloses wherein maintaining the speed of the autonomous vehicle comprises: evaluating a plurality of driving plans, wherein a first driving plan of the plurality of driving plans specifies engaging brakes of the autonomous vehicle or changing a direction of travel in response to detecting the animate object; and rejecting the first driving plan and selecting a different driving plan of the plurality of driving plans (Ninomiya; At least paragraph(s) 96-102 and 106; a plurality of driving plans is evaluated and if the probability is low, braking is not necessary).
As per claim 5, Ninomiya discloses comprising determining a threshold height to compare to the height of the barrier, wherein the threshold height is based on the height of the animate object or a classification of the animate object (Ninomiya; At least paragraph(s) 51 and 52).
As per claim 6, Ninomiya discloses wherein detecting the animate object from the input sensor data comprises: performing object recognition using the input sensor data to identify the animate object in the real-world environment; or performing facial recognition using the input sensor data to identify the animate object in the real-world environment, wherein the animate object is a person (Ninomiya; At least paragraph(s) 51, 52, and 67).
As per claim 7, Ninomiya discloses grouping and identifying objects using the sensor data (Ninomiya; At least paragraph(s) 14, 36-41, 51-53, and 67), therefore, in view of Park (Ninomiya; At least the abstract, section 4, and figure 12b), the objects, i.e., pedestrian and barrier, would be identified based on group of surfels, i.e., wherein determining that the animate object is located behind the barrier comprises identifying a group of surfels in the three-dimensional representation that correspond to the barrier.
As per claim 8, Ninomiya discloses comprising determining that the animate object is unlikely to enter a roadway that the autonomous vehicle is traveling on due to a trajectory of the animate object intersecting the barrier (Ninomiya; At least paragraph(s) 41, 67, 69, 70, and 73).
As per claim 9, Ninomiya discloses wherein determining that the animate object is unlikely to enter a roadway that the autonomous vehicle is traveling on comprises determining that the trajectory of the animate object intersects the barrier prior to a path of travel of the autonomous vehicle (Ninomiya; At least paragraph(s) 41, 67, 69, 70, and 73).
As per claim 10, Ninomiya discloses wherein determining that the animate object is unlikely to enter a roadway that the autonomous vehicle is traveling on comprises determining that a likelihood of the animate object entering the roadway is below a threshold likelihood (Ninomiya; At least paragraph(s) 73, 94, 95, 107, and 108).
As per claim 11, Ninomiya discloses wherein updating the driving plan comprises updating the driving plan to perform one or more of the following actions: maintain a speed of the autonomous vehicle, increase a speed of the autonomous vehicle, reduce a speed of the autonomous vehicle, maintain a direction of travel of the autonomous vehicle, maintain a power output to driving wheels of the autonomous vehicle, increase power output to driving wheels of the autonomous vehicle, decrease power output to driving wheels of the autonomous vehicle, apply brakes of the autonomous vehicle, or refrain from applying brakes of the autonomous vehicle (Ninomiya; At least paragraph(s) 106 and 108).
As per claim 12, Ninomiya discloses comprising determining a likelihood that the barrier will prevent or discourage the animate object from traveling into a roadway on which the autonomous vehicle is traveling meets a threshold probability (Ninomiya; At least paragraph(s) 89-95).
As per claim 13, Ninomiya discloses wherein determining a probability that the barrier will prevent or discourage the animate object from traveling into the roadway comprises determining, from a group of surfels in the three-dimensional representation that correspond to the barrier, one or more of that an average height of the barrier meets a threshold height, a lowest height of the barrier meets a threshold height, any openings in the barrier are less than a threshold size, the barrier prevents persons or animals from traveling underneath the barrier, a material of the barrier is metal, a material of the barrier appears to be metal, a material of the barrier is concrete, a material of the barrier appears to be concrete, a material of the barrier is wood, or a material of the barrier appears to be wood (Ninomiya; At least paragraph(s) 52 and 73; in view of Park, the objects would be based on surfels).
As per claims 14 and 16, Ninomiya does not explicitly disclose: 
wherein the surfels of the three-dimensional representation are two-dimensional objects that each have a size, an orientation, and a location in a three-dimensional space.
wherein the surfels of the three-dimensional representation are circular or elliptical objects.
However, the above features are taught by Park (Park; At least section 3).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Park into the invention of Ninomiya with the motivation of using a known technique to improve a similar device in the same way with predictable results.  A size, orientation, and location are inherent in the use of surfels and, as discussed above, use of surfels would increase the resolution.  Use of circular surfels is well-known and would be an obvious design choice.
As per claim 15, Ninomiya discloses wherein the three-dimensional space is the three-dimensional representation (Ninomiya; At least paragraph(s) 12).
As per claim 17, Ninomiya discloses comprising: based on the input sensor data, detecting multiple objects in the real-world environment; comparing sensor data corresponding to the multiple objects to the three-dimensional representation to determine an object of the multiple objects that has a corresponding representation in the three-dimensional representation; and updating information corresponding to the representation of the object in the three-dimensional representation using sensor data of the input sensor data that corresponds to the object (Ninomiya; At least paragraph(s) 29, 41, and 52).
As per claim 18, Takahashi discloses wherein updating information corresponding to the representation of the object in the three-dimensional representation comprises: applying a first weight to the sensor data of the input sensor data that corresponds to the object; applying a second weight that is greater than the first weight to the information corresponding to the representation of the object; generating new information corresponding to the representation of the object using the weighted sensor data and the weighted information; and replacing the information corresponding to the representation of the object with the new information corresponding to the representation of the object (Takahashi; At least paragraph(s) 37, 40, 41, 43, and 110).
As per claims 19 and 20, Ninomiya discloses a system and computer-readable media storing the instructions of claim 1 (Ninomiya; At least paragraph(s) 31).  Therefore, claims 19 and 20 are rejected using the same citations and reasoning as applied to claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669